Exhibit 10.1
DEFERRED COMPENSATION PLAN
FOR
KEY EMPLOYEES OF
SONOCO PRODUCTS COMPANY
aka Deferred Compensation Plan for Corporate Officers
of Sonoco Products Company
Effective January 1, 1991
As amended July, 18 2007
As amended October 15, 2008





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I              STATEMENT OF PURPOSE
    3  
 
       
ARTICLE II             DEFINITIONS
    4 – 5  
 
       
ARTICLE III            ELIGIBILTY AND PARTICIPATION
    6  
 
       
ARTICLE IV            DEFERRED COMPENSATION ELECTIONS
    7 – 8  
 
       
ARTICLE V             CREDITS TO DEFERRAL ACCOUNTS
    9 – 10  
 
       
ARTICLE VI            ADMINISTRATIVE COMMITTEE & CLAIMS
    11 – 12  
 
       
ARTICLE VII           AMENDMENT AND TERMINATION
    13  
 
       
ARTICLE VIII          MISCELLANEOUS
    14 – 15  
 
       
ARTICLE IX            CONSTRUCTION
    16  

 



--------------------------------------------------------------------------------



 



SONOCO PRODUCTS COMPANY
DEFERRED COMPENSATION PLAN
FOR KEY EMPLOYEES
ARTICLE I
STATEMENT OF PURPOSE
     The purpose of this plan is to provide Key Employees of Sonoco Products
Company (the “Company”) the opportunity to defer receipt of compensation earned
as an employee to a date following separation from service with the Company.
This deferral opportunity is designed to help the Company to attract and retain
outstanding individuals as employees of the Company through enhancement of the
value of the compensation paid to such individuals.

 



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS
     When used herein, the following terms shall have the meanings indicated
unless a different meaning is clearly required by the context.

  1.   “Company”: Sonoco Products Company, a South Carolina Corporation, and
Corporate successors.     2.   “Committee”: The Administrative Committee
appointed by the Board of Directors of the Company to administer this plan.    
3:   “Key Employee”: Any person who is serving as an officer of the Company.    
4:   “Participant”: A Key Employee or former Key Employee who has deferred fees
hereunder and has a credit balance in his deferred compensation account.     5.
  “Separation from Service”: The date of termination of an employee’s active
service, for reasons other than death, with the Company, which for this purpose
includes all companies that would be considered a single employer under Section
414(b) of the Internal Revenue Code (“Code”) applying a standard of “at least
50 percent” instead of “at least 80 percent” as provided in the regulations to
Section 409A of the Code.     6.   “Plan”: The Deferred Compensation Plan for
Key Employees of Sonoco Products Company as contained herein, and as may be
amended from time to time hereafter, together with any election forms that the
Committee requires a Participant to complete.     7.   “Plan Year”: The period
commencing January 1 and ending December 31.     8.   “Stock Equivalent
Account”: The account described in Article V.

 



--------------------------------------------------------------------------------



 



  9.   “Interest Account”: The account described in Article V.
    10.   “Compensation”: Salary and annual incentive compensation.     11.  
“Fixed Payment Period”: The period of years over which annual payments are made
to a Participant following his Separation from Service or upon his death
preceding his Separation from Service.

 



--------------------------------------------------------------------------------



 



ARTICLE III
ELIGIBILITY AND PARTICIPATION

1.   Key Employees of the Company are eligible to become participants in the
plan, subject to approval of the Board of Directors.   2.   An eligible Key
Employee participates in the plan by irrevocably electing on an annual basis, in
the manner specified herein, to defer future Compensation earned for which the
related services commence in the calendar year following the year in which the
election is made.   3.   An eligible Key Employee may elect to defer up to fifty
(50) percent of salary and up to fifty (50) percent of annual incentive earned
during the year for which the deferral choice is made.   4.   An eligible Key
Employee becomes a Participant in the Plan upon the execution and delivery of a
Deferred Compensation Agreement. Such Agreement must be executed (and must
become irrevocable) in all cases on or before December 31 preceding the calendar
year in which the services related to the Compensation to be deferred commence.

 



--------------------------------------------------------------------------------



 



ARTICLE IV
DEFERRED COMPENSATION ELECTIONS

1.   A Participant electing to defer payment of compensation may elect his
deferrals to be invested in the Interest Account and/or the Stock Equivalent
Account.   2.   Subject to such limitations as the Committee may impose, a
Participant electing to defer hereunder shall also elect at the same time as his
deferral election, a Fixed Payment Period commencing six months following the
Participant’s Separation from Service over which the amount deferred under such
election shall be paid to him in annual installments and a Fixed Payment Period
(which may be a different period) over which the unpaid portion of the amount
deferred shall be paid to his beneficiary or estate in annual installments in
the event of his death before Separation from Service occurs. Finally, the
participant may elect to have the unpaid portion of the amount deferred paid in
a lump sum to his beneficiary or estate in the event of his death following a
Separation of Service.   3.   Any Fixed Payment Period Election to defer
compensation shall be irrevocable and may not be changed or modified thereafter
by a Participant or the Company.   4.   The fact that the Participant has made a
particular election with respect to a deferral shall not preclude such
Participant from making different elections with respect to new deferrals
covering a future period of service.   5.   In the event of a Fixed Payment
Period commencing due to a Separation from Service, the initial amount due shall
be paid six months following Separation from Service. In the event of a Fixed
Payment Period commencing due to a Participant’s death prior to a Separation
from Service, the initial payment amount due shall be

 



--------------------------------------------------------------------------------



 



    paid upon death (or on such later date permitted under the regulations to
Code Section 409A). The amount of any payment during a Fixed Payment Period
shall equal the unpaid balance of the amount deferred (including any earnings
thereon) immediately preceding the payment date divided by the number of annual
payments remaining in the Fixed Payment Period (including the payment that is
about to be made).   6.   Upon consummation of a Change in Control that
qualifies under 409A, all amounts credited to the Stock Equivalent Account
and/or Interest Account (along with any amounts deferred but not yet credited to
these accounts up to the date of payment), shall be paid in a lump sum payment
to the Participant within 30 days following the Change in Control.

 



--------------------------------------------------------------------------------



 



ARTICLE V
CREDITS TO DEFERRAL ACCOUNTS

1.   Deferred compensation shall be credited to the Stock Equivalent Account or
the Interest Account of a Participant or a combination of these accounts, as the
Participant may have elected, as follows:

  (a)   The deferred incentive amount shall be credited to the Deferral account
on the closing date of the Company’s fiscal month in which the incentive was to
be paid in cash.     (b)   The deferred salary shall be credited on the closing
date of the Company’s fiscal month in which the salary was to be paid in cash.

2.   The compensation credited to a Stock Equivalent Account shall be converted
on the closing date of each of the Company’s fiscal months into “Stock
Equivalents” as though such compensation were applied to the purchase of common
stock of the Company as follows:

The Participant’s Account shall be assigned Stock Equivalents which shall be the
number of full and fractional (rounded to the nearest tenth) shares of the
Company’s common stock that could be purchased with the compensation credited to
the Participant’s Account, at the closing price of such common stock for that
fiscal month as quoted by the New York Stock Exchange.

3.   As of the payment date for each dividend declared on the Company’s common
stock, each Participant’s dividend shall be determined by multiplying the cash
dividend per share by the number of full and fractional Stock Equivalents in the
Participant’s Stock Equivalent Account on the dividend payment date. The
resulting

 



--------------------------------------------------------------------------------



 



    dividend amount will be converted into stock equivalents as though such
dividend amounts were applied to the purchase of common stock of the Company on
the same date dividends are actually paid to common stock shareholders.   4.  
Six months following a Participant’s Separation from Service, the Participant
will begin to receive payments from the Stock Equivalent Account and/or Interest
Account in accordance with the Participant’s elections. Subsequent installments,
if any, shall be paid each January until the accounts have been paid in full.
Payment(s) from the Stock Equivalent Account will be in the form of shares of
common stock equal in number to the amount of Deferred Stock Units credited to
the eligible Participant’s Stock Equivalent Account as of the date of payment
divided by the number of installment payments remaining to be paid immediately
before the payment date. Any remaining fractional share at the end of the
payment cycle, will be rounded up and issued as a whole share.   5.   Each
month, the balance in the Interest Account will be credited with interest from
the date the deferral is credited to the account until payment is complete, at a
rate equal to the Merrill Lynch ten year high quality bond index for December 15
of each preceding year.

 



--------------------------------------------------------------------------------



 



ARTICLE VI
ADMINISTRATIVE COMMITTEE & CLAIMS

1.   This plan shall be administered by the Governance Committee of the Board of
Directors.   2.   The construction and interpretation by the Committee of any
provision of this plan shall be final and conclusive.   3.   The administration
of this plan is delegated to the Senior Vice President – Human Resources who is
responsible for executive compensation and benefits, or at his election, to the
Director, Compensation.   4.   No member of the Committee shall be personally
liable for any actions taken by the Committee unless the member’s action
involves willful misconduct.   5.   If any claim for benefits under the Plan is
wholly or partially denied, the claimant shall be given notice in writing of
such denial within a reasonable period of time (not to exceed 90 days after
receipt of the claim or, if special circumstances require an extension of time,
written notice of the extension shall be furnished to the claimant and an
additional 90 days will be considered reasonable) setting forth the following
information: (a) the specific reason or reasons for the denial; (b) specific
reference to pertinent Plan provisions on which denial is based; (c) a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material or information is
necessary; and (d) an explanation that a full and fair review by the Committee
of the decision denying the claim may be requested by the claimant or his
authorized representative by filing with the Committee, within 60 days after
such notice has been received, a written request for such review.

 



--------------------------------------------------------------------------------



 



    In the event that a claimant does choose to appeal, as described under
(d) above, the claimant or his authorized representative may review pertinent
documents and submit issues and comments in writing within the same 60-day
period specified in subsection (d) above. Upon request (and free of charge), the
Member/claimant shall be provided reasonable access to and copies of all
documents, records, and other information relevant to his claim for benefits (as
further described in DOL regulations, and as determined by the Committee, in its
sole discretion), and shall also be informed of his right to bring suit under
ERISA.       The decision of the Committee shall be made promptly, and not later
than 60 days after the Committee’s receipt of the request for review, unless
special circumstances require an extension of time for processing, in which case
the claimant shall be so notified and a decision shall be rendered as soon as
possible, but not later than 120 days after the receipt of the request for
review. The claimant shall be given a copy of the decision promptly. The
decision shall be in writing and shall include specific reasons for the
decision, written in a manner calculated to be understood by the claimant, and
specific references to the pertinent Plan provisions on which the decision is
based.

 



--------------------------------------------------------------------------------



 



ARTICLE VII
AMENDMENT AND TERMINATION
     The Company reserves the right, at any time or from time to time, by action
of its Board of Directors, to modify or amend in whole or in part any or all
provisions of the Plan or terminate and liquidate the Plan, provided, however,
that any such modification, amendment or termination and liquidation shall not
substantially and adversely affect the benefits then in effect. In the event of
Plan termination and liquidation by the Company, the Company will pay any
benefits otherwise due under the Plan during the first 12 months following a
resolution to terminate and liquidate the Plan and shall pay out any remaining
amounts deferred under the Plan during the second 12 months following such
resolution to terminate and liquidate the Plan. Notwithstanding the above, the
Plan shall not be terminated and liquidated unless all other plans required to
be aggregated with the Plan under Section 409A of the Code are terminated and
liquidated at the same time.

 



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS

1.   NON-ALIENATION OF BENEFITS. No right or benefit under the Plan shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance, or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber,
or charge any right or benefit under this Deferral shall be void. No right or
benefit hereunder shall in any manner be liable for or subject to the debts,
contracts, liabilities, or torts of the person entitled to such benefits. If the
Participant or any beneficiary hereunder shall become bankrupt, or attempt to
anticipate, alienate, sell, assign, pledge, encumber, or charge any right
hereunder, then such right or benefit shall, in the discretion of the Committee,
cease and terminate, and in such event, the Committee may hold or apply the same
or any part thereof for the benefit of the Participant or his beneficiary,
spouse, children, or other dependents, or any of them in such manner and in such
amounts and proportions as the Committee may deem proper.   2.   NO TRUST
CREATED. The obligations of the Company to make payments hereunder shall
constitute a liability of the Company to a Participant. Such payments shall be
made from the general funds of the Company, and the Company shall not be
required to establish or maintain any special or separate fund, or purchase or
acquire life insurance on a Participant’s life, or otherwise segregate assets to
assure that payment shall be made, and neither a Participant, his estate nor
Beneficiary shall have any interest in any particular asset of the Company by
reason of its obligations hereunder. The Participant’s rights to deferred
amounts will be the same as an unsecured general creditor of the Company, and
all property and rights to

 



--------------------------------------------------------------------------------



 



    property, including rights as a beneficiary of a life insurance contract
purchased with deferred amounts, and all income attributable to the deferred
amounts and property will remain solely the property of the Company and will be
subject to claims of general creditors of the Company. Nothing contained in the
Plan shall create or be construed as creating a trust of any kind of any other
fiduciary relationship between the Company and a Participant or any other
person.   3.   The effective date of this plan is January 1, 1991.   4.   The
plan has been amended effective July 18, 2007, to comply with Section 409A of
the Code and the regulations thereunder.   5.   The plan has been amended
effective October 15, 2008, to comply with Section 409A of the Code and the
regulations thereunder.

 



--------------------------------------------------------------------------------



 



ARTICLE IX
CONSTRUCTION

1.   GOVERNING LAW. This Plan shall be construed and governed in accordance with
the laws of the State of South Carolina.   2.   GENDER. The masculine gender,
where appearing in the plan, shall be deemed to include the feminine gender, and
the singular may include the plural, unless the context clearly indicates to the
contrary.   3.   HEADINGS, ETC. The cover page of this plan, the Table of
Contents and all headings used in this plan are for the convenience of reference
only and are not part of the substance of this plan.

 